Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered. 
Amendments made to the claims and Applicant's remarks have been entered and considered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2022 was filed after the mailing date of the final rejection on 6/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claims 1-8 are pending and are presented for examination.  
Claims 1-8 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “one of the drive gear and the sun gear includes a protrusion, the other of the drive gear and the sun gear defines a hole therein, and the protrusion is press-fitted into the hole such that the drive gear and the sun gear are connected to each other in the axial direction for transmitting a rotary force generated by rotation of the sun gear to the drive gear” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-8 are also allowable for depending on claim 1. 

Applicant discloses the claimed feature such that 
“one of the drive gear (53, Fig. 4) and the sun gear (52) includes a protrusion (58), the other of the drive gear (53) and the sun gear (52) defines a hole (56) therein, and the protrusion (58) is press-fitted into the hole (56) such that the drive gear (53) and the sun gear (52) are connected to each other in the axial direction for transmitting a rotary force generated by rotation of the sun gear to the drive gear.”

Previously cited prior art, PRITCHARD (US 20150159751 A1), failed to teach the listed feature.  
References listed in PTO-896 teaches protrusion and hole, but failed to teach the structure as claimed.  Nakayama et al (US 20120255385 A1) discloses a drive gear (33) has a hole and the sun gear (31) has a protrusion as claimed.  However, Nakayama failed to teach claimed structure that the drive gear is disposed between the motor and the first speed-reducing portion in an axial direction of the motor.  Others are the same. 
The structure in the instant applicant requires significant change in gears and outputs shaft as in the references. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834